Name: Commission Regulation (EC) No 2595/2001 of 28 December 2001 amending Regulation (EC) No 690/2001 on special support measures in the beef sector
 Type: Regulation
 Subject Matter: prices;  animal product;  trade policy;  health
 Date Published: nan

 Avis juridique important|32001R2595Commission Regulation (EC) No 2595/2001 of 28 December 2001 amending Regulation (EC) No 690/2001 on special support measures in the beef sector Official Journal L 345 , 29/12/2001 P. 0033 - 0033Commission Regulation (EC) No 2595/2001of 28 December 2001amending Regulation (EC) No 690/2001 on special support measures in the beef sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Commission Regulation (EC) No 2345/2001(2), and in particular Article 38(2),Whereas:(1) Commission Regulation (EC) No 690/2001 of 3 April 2001 on special market support measures in the beef sector(3), as last amended by Regulation (EC) No 2155/2001(4), has provided for a purchase scheme, through a tendering procedure, of carcases from certain categories of animals over 30 months. In the expectation that the market difficulties which justified the said Regulation would have been resolved by the end of the year 2001, Annex III to that Regulation lays down that the last tender was to be held on 10 December 2001.(2) Although the market situation for categories B and E have improved satisfactorily, the situation for cows of category D is still extremely serious. Furthermore, a substantial number of cows which for reasons linked to the beef crisis were not slaughtered in 2001 is expected to be brought to the market in the first quarter of 2002. In order to avoid a further collapse of the market for cow meat, it is necessary to provide an appropriate support by way of a continuation for no more than three more months of the purchase scheme laid down in Regulation (EC) No 690/2001 with purchases not exceeding 40000 tonnes.(3) Due to the urgency of the measures this Regulation should enter into force immediately.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 690/2001 is amended as follows:1. In Article 1(1) the following subparagraph is added: "However:- as from the 17th partial invitation to tender on 7 January 2002 Member States shall not buy carcases or half-carcases of categories B and E,- total purchases under tenders held in 2002 may not exceed 40000 tonnes."2. In Article 12, second subparagraph, the words "until 31 December" are deleted.3. In Annex I the heading of the second column of trigger prices is replaced by "1 July 2001 to 31 March 2002".4. In Annex III the following dates are added: "7 January 200221 January 200211 February 200225 February 200211 March 2002."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 315, 1.12.2001, p. 29.(3) OJ L 95, 5.4.2001, p. 8.(4) OJ L 289, 6.11.2001, p. 4.